FLORIDA SUPREME COURT

                     NOTICE OF CORRECTION
                                                        DATE: February 18, 2021

CASE OF: IN RE: AMENDMENTS TO THE FLORIDA PROBATE RULES -
         2020 FAST-TRACK REPORT

DOCKET NO.: SC20-1746                 OPINION FILED: December 31, 2020

                      ATTENTION: ALL PUBLISHERS

THE FOLLOWING CORRECTIONS HAVE BEEN MADE IN THE ABOVE
OPINION:

On p. 12, under Committee Notes, the underlined “2020 Revision:” was removed
and the following paragraph was added:
“2020 Revision: Amends subdivision (a)(8) to address the Judicial Management
Council Guardianship Workgroup Final Report dated June 15, 2018, Focus Area 1,
Recommendation 3, by requiring an explanation if there are less restrictive
alternatives to guardianship, but they are not sufficient to meet the needs of the
alleged incapacitated person. Committee notes revised.”

On. p. 12, under Statutory References, the following sections have been added:
“§ 709.2104, Fla. Stat. Durable power of attorney.
§ 709.2109, Fla. Stat. Termination or suspension of power of attorney or agent’s
authority.
§ 744.1012, Fla. Stat. Legislative intent.
§ 744.104, Fla. Stat. Verification of documents.
§ 744.3045, Fla. Stat. Preneed guardian.”

On p. 14, under Rule History, in the 2020 Revision section, line 2, “confirm” has
been changed to “conform.”

On p. 15, rule 5.560(a), has been changed as follows:
“(9) whether there are possible alternatives to guardianship known to the
petitioner, including, but not limited to, trust agreements, powers of attorney,
surrogates, guardian advocate under section 744.3085, Florida Statutes, or advance
directives and why those possible alternatives are insufficient to meet the needs of
the alleged incapacitated person; and
(10) if the proposed guardian is a professional guardian, a statement that the
proposed guardian has complied with the registration requirements of section
744.2002, Florida Statutes.”
has been corrected to read:
“(9) whether the petitioner has knowledge, information, or belief that there are
possible alternatives to guardianship known to the petitioner, including, but not
limited to, trust agreements, powers of attorney, designations of health care
surrogates, guardian advocate under section 744.3085, Florida Statutes, or other
advance directives, and if there are possible alternatives to guardianship, an
explanation as to why the alternatives are insufficient to meet the needs of the
alleged incapacitated person;
(10)whether the petitioner has knowledge, information, or belief that the alleged
incapacitated person has a preneed guardian designation; and
(11) if the proposed guardian is a professional guardian, a statement that the
proposed guardian has complied with the registration requirements of section
744.2002, Florida Statutes.”

On p. 16, under Committee Notes, the underlined “2020 Revision:” was removed
and the following paragraph was added:
“2020 Revision: Amends subdivision (a)(9) to address the Judicial Management
Council Guardianship Workgroup Final Report dated June 15, 2018, Focus Area 1,
Recommendation 3, by requiring an explanation if there are less restrictive
alternatives to guardianship, but they are not sufficient to meet the needs of the
alleged incapacitated person. Adds a new subdivision (a)(10) to address the
Judicial Management Council Guardianship Workgroup Final Report dated June
15, 2018, Focus Area 1, Recommendation 4, by requiring a statement of the
petitioner’s knowledge of any preneed guardian designation. Committee notes
revised.”

On. p. 16, under Statutory References, the following sections have been added:
“§ 709.2104, Fla. Stat. Durable power of attorney.
§ 709.2109, Fla. Stat. Termination or suspension of power of attorney or agent’s
authority.”

On p. 17, line 4, the following section was added:
“§ 744.3045, Fla. Stat. Preneed guardian.”

On p. 20, 6th line under Committee Notes, “[effective date]” has been changed to
“December 31, 2020.”

SIGNED: OPINION CLERK